 Case 3:19-cv-01317-NJR Document 58 Filed 07/28/20 Page 1 of 3 Page ID #226




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNADO K. TAYLOR,
 #M25370,

                      Plaintiff,

 v.                                            Case No. 19-cv-01317-NJR

 TAMMI CRAIG, et al.,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Before the Court is a motion filed by Plaintiff Kennado Taylor asking the Court to

deny any motion for summary judgment regarding failure to exhaust administrative

remedies filed by Defendants (Doc. 55) and Defendants’ motion for extension of time

(Doc. 57).

       Taylor commenced this action while a pretrial detainee detained at Chester Mental

Health Center (“Chester”) pursuant to 42 U.S.C. § 1983 for constitutional violations. On

June 11, 2020, the Court entered an initial scheduling order noting that whether Taylor

had exhausted his available administrative remedies before filing the lawsuit, as is

required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), was at issue.

Defendants were given until August 10, 2020, to file a motion for summary judgment on

the issue of exhaustion of administrative remedies. (Doc. 54). In response, Taylor filed his

motion asking the Court to deny any motion for summary judgment filed by Defendants

regarding exhaustion. (Doc. 55). He argues that Chester is not a correctional center

                                       Page 1 of 3
 Case 3:19-cv-01317-NJR Document 58 Filed 07/28/20 Page 2 of 3 Page ID #227




affiliated with the Illinois Department of Corrections, but is a hospital managed by the

Illinois Department of Human Services. Because Chester is not a prison or jail, Taylor

states he was not required to exhaust administrative remedies pursuant to the PLRA prior

to initiating this lawsuit. He also argues that Chester does not have a grievance system

and that whenever he filled out a complaint form, he would not receive a response.

       Although Taylor was in custody at a mental health facility, the exhaustion

requirements of the PLRA still apply to this lawsuit. The PLRA provides that “[n]o action

shall be brought with respect to prison conditions under section 1983 of this title ... by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a) (emphasis added). The term

“prisoner” is defined by statute as “any person incarcerated or detained in any facility

who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations

of criminal law or the terms and conditions of parole, probation, pretrial release, or

diversionary program.” Id. § 1997e(h) (emphasis added). Accordingly, Taylor was a

prisoner that was confined in a correctional facility at all times relevant to this lawsuit,

and he was subject to the exhaustion requirement of the PLRA. See, e.g., Kalinowski v.

Bond, 358 F.3d 978, 979 (7th Cir. 2004) (pre-trial detainee whose felony charge was held in

abeyance during his treatment for mental illness under Illinois Sexually Dangerous

Persons Act, was “prisoner” subject to exhaustion requirement and three-strikes

provision of the PLRA). For these reasons, the motion is DENIED.

       As to Taylor’s argument the Chester does not have an administrative scheme for

handling complaints, that is an argument he may raise in a response to any motion for

                                        Page 2 of 3
 Case 3:19-cv-01317-NJR Document 58 Filed 07/28/20 Page 3 of 3 Page ID #228




summary judgment on exhaustion that is filed by Defendants. Taylor is advised that he

is only required to exhaust available remedies. See Ross v. Blake, 136 S. Ct. 1850, 1858. (2016)

(an inmate “must exhaust available remedies, but need not exhaust unavailable ones.”).

       Finally, the Court GRANTS Defendants’ motion for extension of time. (Doc. 57).

Defendants shall have until September 25, 2020, to produce to Taylor initial disclosures

(see Doc. 54), and dispositive motions regarding the issue of exhaustion are due by

October 9, 2020.

       IT IS SO ORDERED.

       DATED: July 28, 2020

                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                         Page 3 of 3
